UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-08576 American High-Income Municipal Bond Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: July 31 Date of reporting period: July 31, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American High-Income Municipal Bond Fund [photo of a construction worker walking climbing the frame of a building] Special feature How we think about risk u See page 6 Annual report for the year ended July 31, 2010 American High-Income Municipal Bond Fund® seeks to provide a high level of current income exempt from regular federal income tax. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,sm the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010 (the most recent calendar quarter-end): 1 year 5 years 10 years Class A shares Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.68% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on page 25 for details. The fund’s 30-day yield for Class A shares as of August 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 4.13%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 6.35%). The fund’s distribution rate for Class A shares as of that date was 4.45%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 4. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Income may be subject to state or local income taxes and/or federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The municipal bond market posted solid gains for the past fiscal year, with returns on higher yielding debt outpacing high-quality bonds. For the 12 months ended July 31, 2010, American High-Income Municipal Bond Fund recorded a total return of 15.5%. A portion of this return is attributable to dividend payments. For the 2010 fiscal year, the fund paid monthly dividends totaling nearly 66 cents a share. This amounts to an income return of about 5.3% for those who reinvested dividends or 5.2% for those who took dividends as cash. The larger portion of the total return came from an increase in the fund’s share price, which rose from $12.69 to $13.97. The fund’s results compared favorably to the unmanaged Barclays Capital Municipal Bond Index (a proxy for the broader investment-grade municipal market), which returned 9.2%. However, the fund trailed its peer group measure, the Lipper High-Yield Municipal Debt Funds Average, which posted an 18.6% return. American High-Income Municipal Bond Fund lagged its peers largely because of its more conservative portfolio mix, which includes a significant weighting in investment-grade bonds (BBB-rated and above). Municipal market overview The fund’s fiscal year began August 1, 2009, on the threshold of a breakout rally in the municipal market. Bond prices soared through September, with the broader market climbing more than 5% in two months and the fund gaining nearly 10%. Strong investor demand for higher yielding debt contributed to the momentum, and confidence was buoyed by increasing evidence of a recovery in the economy. By October, however, the rally paused, and a modest correction ensued through mid-November. The market then resumed its upward climb, but at a more gradual, steady pace that accommodated minor corrections (notably, in March) while otherwise producing positive monthly results. The cumulative effect was a year of strengthening bond prices and a pronounced return to relative normalcy in the municipal market — a welcome contrast to the volatility that the bond markets experienced during late 2008 and early 2009. [photo of a construction worker working on the steel beam of a building] [Begin Sidebar] In this report Special feature 6 How we think about risk In this article, we take a closer look at how the fund’s portfolio managers and analysts think about risk, both from an individual security perspective and in terms of the portfolio as a whole. Contents 1 Letter to shareholders 5 The value of a long-term perspective 11 Summary investment portfolio 17 Financial statements 31 Board of directors and other officers [End Sidebar] While nearly every segment of the municipal market posted gains for the fiscal year, the high-yield sector (bonds rated BB and below) boasted the best returns, topping even most taxable bond market results, according to Barclays. Within the municipal market, revenue bonds (which are the primary focus of this fund) fared better than general obligation bonds. Among the various revenue sectors, hospital, housing-related, transportation and, especially, corporate-related debt produced the largest gains. Overall, longer maturity bonds posted higher returns than did shorter maturity debt. Inside the portfolio As conditions improved in the municipal market, the fund’s portfolio counselors became less defensive than they had been a year ago and focused more on developing opportunities among lower rated bonds. The diminished presence of bond insurers fostered some of these opportunities, as an increasing number of issuers came to market without the benefit of insurance and, consequently, with lower credit ratings and higher yields. Portfolio counselors also found compelling investments among so-called corporate munis. These are tax-exempt revenue bonds issued by corporate entities to finance projects that provide a public benefit. Examples include passenger terminal improvements at airports, pollution control facilities for electric utilities and waste recycling projects. Other additions to the portfolio included bonds to finance construction of or renovations to hospitals and continuing care retirement facilities. As a result, the fund increased its weighting in higher yielding, lower rated bonds while reducing exposure to bonds in the highest credit category — debt rated AAA. At the same time, portfolio counselors reduced the level of cash and equivalents to 5.2% of net assets from 9.4% at the start of the year. A breakdown of fund holdings by credit quality can be found atop the summary investment portfolio on page 11. Changes to portfolio holdings are often catalyzed by shifts in market conditions and the risk analysis work of the fund’s analysts and portfolio counselors. Because the fund primarily invests in higher yielding bonds, our perceptions of risk in both individual bonds and in the municipal market are central to the fund’s effective management and long-term success. To learn more about how we evaluate risk, we invite you to read our feature article, “How we think about risk,” beginning on page 6. [Begin Sidebar] Results at a glance For periods ended July 31, 2010, with dividends reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 9/26/94) American High-Income Municipal Bond Fund (Class A shares) % Lipper High-Yield Municipal Debt Funds Average* Barclays Capital Municipal Bond Index† *Source: Lipper. Lipper averages are based on total return and do not reflect the effect of sales charges. † Barclays Capital Municipal Bond Index is unmanaged and primarily holds bonds with investment-grade ratings; its results do not reflect the effect of sales charges, commissions or expenses. [End Sidebar] Looking ahead The outlook for the economy is “unusually uncertain,” in the words of Federal Reserve chairman Ben Bernanke. Glimmers of growth evident earlier in the year have dulled recently on disappointing economic news. Though we do not presently anticipate another severe downturn, we do think sluggish growth could be the trend for the near term. In this environment, we believe that interest rates are likely to remain low and higher yielding bonds are likely to meet good demand from investors. Municipal bond investors also face some uncertainty with respect to the future of income tax rates. If tax rates do rise, as some expect, that could make tax-exempt bonds even more desirable. Consequently, our outlook for American High-Income Municipal Bond Fund remains positive, though we do not expect the fund to earn double-digit returns again any time soon. Finally, we take this opportunity to welcome our new shareholders. During the past year, fund assets have grown about 21%, while the number of shareholder accounts has increased 9%. As always, we thank you for your support and look forward to reporting to you again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Karl J. Zeile Karl J. Zeile President September 14, 2010 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated taxable income below to determine your federal tax rate,* then look in the far right column to see what you would have had to earn from a taxable investment to equal the fund’s 4.53% tax-exempt distribution rate† as of July 31, 2010. For example, investors in the highest federal tax bracket (35%) would need a taxable distribution rate of 6.97% to match the fund’s distribution rate. If your taxable income is then your federal tax The fund’s tax-exempt distribution rate Single Joint rate is … of 4.53% is equivalent to a taxable rate of … $
